         Case 1:20-mc-00740-KPF Document 23 Filed 09/13/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOHN DOES 1 THROUGH 7,

                                      Plaintiffs,

                        v.                                Misc Action No. 1:20-mc-00740-KPF

 THE TALIBAN, AL-QAEDA, and THE
 HAQQANI NETWORK,

                                    Defendants.                 MEMO ENDORSED
              STIPULATION AND ORDER FOR THE PROTECTION
         AND EXCHANGE OF CONFIDENTIAL INFORMATION PRODUCED
           BY NON-PARTY FEDERAL RESERVE BANK OF NEW YORK

       WHEREAS, Plaintiffs have obtained a judgment against defendants in the above-

captioned action, and those judgments have not been fully satisfied;

       WHEREAS, in furtherance of satisfying those judgments, Plaintiffs issued a Subpoena

on the Federal Reserve Bank of New York (the “New York Fed”) on or about August 27, 2021

(the “Information Subpoena”);

       WHEREAS, the New York Fed represents that it acts as the international operating arm

for the United States Federal Reserve System (the nation’s central bank), and, as such, maintains

accounts for, inter alia, foreign governments, central banks, and monetary authorities;

       WHEREAS, the New York Fed represents that it treats its customers’ account

information as confidential;

       WHEREAS, the Information Subpoena seeks from the New York Fed information that

contains confidential customer account information;
         Case 1:20-mc-00740-KPF Document 23 Filed 09/13/21 Page 2 of 4




       NOW, THEREFORE, the Plaintiffs and the New York Fed, through their respective

counsel, hereby agree as follows:

       1.      This Stipulation and Order for the Protection and Exchange of Confidential

Information (the “Protective Order”) shall govern the handling of confidential information

provided by the New York Fed to Plaintiffs in response to discovery requests in these actions,

including the Information Subpoena and any other discovery requests (collectively, the

“Confidential Information”).

       2.      Any Confidential Information shall be designated as such by the New York Fed

by stamping or otherwise clearly marking it as “Confidential.”

       3.      Plaintiffs shall not disclose any Confidential Information to any party or third-

party who is not a signatory to this Protective Order, except as provided for herein, and shall

safeguard such Confidential Information so as to avoid its disclosure to persons who are not

entitled to see such information under the terms of this Protective Order. Confidential

Information may be disclosed to the defendants in the above-captioned actions, provided that the

defendants, through their counsel, sign on to this Protective Order and agree to be bound by its

terms. Notwithstanding the foregoing, nothing herein shall prohibit Plaintiffs from filing

Confidential Information under seal in the matter as provided herein, provided, however, that

service copies provided to defendants shall redact Confidential Information in its entirety and

that Confidential Information filed under seal is available only to Parties that have signed on to

this Protective Order and agree to be bound by its terms.

       4.      Any signatory to this Protective Order may use Confidential Information only in

connection with the conduct of the above-captioned actions and for no other purpose.




                                                 2
         Case 1:20-mc-00740-KPF Document 23 Filed 09/13/21 Page 3 of 4




       5.      Confidential Information that is used in connection with any court filings must be

filed under seal, with each page containing such information clearly labeled “CONFIDENTIAL

– FILED UNDER SEAL.”

       6.      After the conclusion of the above-captioned actions, this Protective Order shall

continue to be binding upon the signatories thereto, and upon all persons to whom Confidential

Information has been disclosed or communicated.

       7.      At the request of the New York Fed, all Confidential Information and all copies

thereof shall be destroyed, and certified to the New York Fed as having been destroyed, or

returned to counsel for the new York Fed, within thirty (30) days after the conclusion of the

above-captioned actions, including appeals; provided, however, that counsel for each party may

maintain in its files pleadings, briefs and other documents filed with the Court that contain or

constitute Confidential Information, and such briefs and other papers shall remain subject to the

terms and conditions of this Protective Order.

       8.      Nothing in this Protective Order shall be construed to prohibit a party from

producing Confidential Information in its possession pursuant to a subpoena, order or other

official request issued by any court, provided that the party in possession of such Confidential

Information, if subpoenaed, shall (i) give the New York Fed notice of such subpoena, order or

request promptly in writing or by telephone; (ii) furnish the New York Fed with a copy of all

written materials pertaining to such subpoena, order or request; and (iii) give the New York Fed

sufficient advance notice of any intended disclosure so that the New York Fed may, if necessary

or appropriate, raise objections to the intended disclosure. The producing party shall not produce

any of the Confidential Information for a period of at least five business days after providing the




                                                 3
           Case 1:20-mc-00740-KPF Document 23 Filed 09/13/21 Page 4 of 4




  required notice to the New York Fed, unless the subpoena, order or request requires production

  on an earlier date.

  Dated: New York, New York
         September 10, 2021


  s/ Orlando do Campo                                /s/ Katherine Landy
  Orlando do Campo                                   Katherine Steele Landy
  do Campo & Thornton, P.A.                          Federal Reserve Bank of New York
  150 SE 2nd Avenue Suite 602                        33 Liberty Street
  Miami, FL 33131                                    New York, BY 10045
  (305) 358-6600                                     (212) 720-5331
  Counsel for Plaintiffs                             Counsel for Non-Party Federal
                                                     Reserve Bank of New York


This confidentiality agreement does not bind the Court or any of its
personnel. The Court can modify this stipulation at any time. The Court
will retain jurisdiction over the terms and conditions of this agreement
only for the pendency of this litigation. Any party wishing to make
redacted or sealed submissions shall comply with Rule 6(A) of this
Court's Individual Rules of Civil Procedure.

Date:        September 13, 2021                       SO ORDERED.
             New York, New York




                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
